 1   ENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Michelle Paonessa
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:13-cr-232-JAD-VCF
12                  Plaintiff,                              STIPULATION TO CONTINUE
13                                                          SENTENCING HEARING
            v.
                                                            (First Request)
14   MICHELLE PAONESSA ,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Richard Anthony Lopez, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi A.
20   Ojeda, Assistant Federal Public Defender, counsel for Michelle Paonessa, that the sentencing
21   hearing currently scheduled for December 17, 2018 at 11:00 a.m. be vacated and continued to
22   a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Additional time is needed in order for Probation to conduct the presentence
25   investigation interview and to complete the report.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
 1         3.     The parties agree to the continuance.
 2         This is the first request to continue the sentencing hearing filed herein.
 3         DATED this 12th day of October, 2018.
 4   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 5
 6   By /s/ Heidi A. Ojeda                          By /s/ Richard Anthony Lopez
     HEIDI A. OJEDA                                 RICHARD ANTHONY LOPEZ
 7   Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:13-cr-232-JAD-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     PAONESSA ET AL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11                                                                        February 19, 2019,at
     Monday, December 17, 2018 at 11:00 a.m., be vacated and continued to ________________

12   at the
     the hourhour of 10:00
              of ___:___   a.m.
                         __.m.

13         DATED
           DATED this
                  this 12th dayofofOctober,
                       ___ day      October,  2018.
                                            2018.

14
15
16                                                UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
                                                  3
